


EXHIBIT 10.10
COLUMBIA STATE BANK
CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into
effective this 15th day of November 2010, by and between COLUMBIA STATE BANK, a
Washington banking corporation (the “Bank”) and Gary R. Schminkey (“Employee”).
Recitals
A.    The Bank currently receives the exclusive services of Employee as its
employee, and Employee desires that this employment relationship continue.
B.    The Bank desires to provide a severance benefit to Employee (i) to
encourage Employee to continue employment with the Bank; (ii) to continue
obtaining Employee's services in the event of a potential Change in Control (as
defined below) of Columbia Banking System, Inc. (“CBSI”), the parent holding
company of the Bank, that may be detrimental to the Employee; and (iii) to allow
CBSI to maximize the benefits obtainable by its shareholders from any Change in
Control.
In consideration of the mutual promises, covenants, agreements and undertakings
contained in this Agreement, the parties hereby contract and agree as follows:
Agreement
1.Term. The term of this Agreement (“Term”) shall commence as of the date first
above written and shall end on the earlier of the termination of Employee's
employment in a manner that does not constitute a Termination Event or on the
fifth anniversary of the date first above written, unless extended in writing by
the parties.
2.Severance Benefit. In the case of a Termination Event, as defined in Section
4, (i) the Bank shall pay to Employee all salary and benefits earned through the
effective date of Employee's termination and a severance benefit (“Severance
Benefit”) in an amount equal to two times the amount of Employee's then-current
annual base salary, and (ii) vesting of all stock options and lapse of all
restrictions with respect to restricted stock awards shall occur. Payment of the
Severance Benefit shall begin, and vesting and lapse of restrictions described
in the preceding sentence shall occur, (i) in the case of a Termination Event
described in paragraph 4.1, upon the effective date of termination, and (ii) in
the case of a Termination Event described in paragraph 4.2, upon the effective
date of the Change in Control which is then pending (or announced within sixty
days of the date when the Employee's employment terminated). The Severance
Benefit shall be paid over a two year period in equal monthly payments without
interest on the last day of each month, beginning with the month in which the
Termination Event described in paragraphs 4.1 or 4.2, as the case may be,
occurs.
3.Other Compensation and Terms of Employment. Except with respect to the
Severance Payment, this Agreement shall have no effect on the determination of
any compensation payable by the Bank to the Employee, or upon any of the other
terms of Employee's employment with the Bank.

1

--------------------------------------------------------------------------------






4.Termination Events. A Termination Event shall be deemed to occur upon, and
only upon, one or more of the following:
4.1    Termination of Employee's employment by the Bank without Cause (as
defined below) or by Employee for Good Reason (as defined below) within 365 days
following the effective date of a Change in Control; or
4.2    Termination of Employee's employment by the Bank without Cause prior to a
Change in Control if such termination occurs at any time from and after sixty
days prior to the public announcement by the CBSI or any other party of a
transaction which will result in a Change in Control; provided that the
effective date of the Change in Control occurs within eighteen (18) months of
Employee's termination.
5.Restrictive Covenant.
5.1    Non-competition. Employee agrees that, during Employee's employment with
the Bank or any of its affiliates, and for a period of two years after
commencement of the payment to Employee of the Severance Benefit, Employee will
not directly or indirectly become interested in, as a “founder,” organizer,
principal shareholder, director, or officer, any financial institution, now
existing or organized hereafter, that competes or will compete with CBSI, the
Bank or any of their affiliates (together the “Company”), including any
successor, within any county in which the Company does business; provided that
Employee's covenant not to compete shall terminate in the event Employee waives
the right to payment of any balance of the Severance Benefit then payable; and
provided further, that Employee shall not be deemed a “principal shareholder”
unless (i) Employee's investment in such an institution exceeds 2% of the
institution's outstanding voting securities or (ii) Employee is active in the
organization, management or affairs of such institution. The provisions
restricting competition by Employee may be waived by action of the Board.
Employee recognizes and agrees that any breach of this covenant by Employee will
cause immediate and irreparable injury to the Company, and Employee hereby
authorizes recourse by the Bank or CBSI to injunction and/or specific
performance, as well as to other legal or equitable remedies to which either may
be entitled.
5.2    Non-interference. During the non-competition period described in Section
5.1, Employee shall not (a) solicit or attempt to solicit any other employee of
the Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any other employee of the Company,
(b) solicit or attempt to solicit any customer of the Company to cease doing
business with the Company or to otherwise divert such customer's business from
the Company, or (c) solicit or attempt to solicit any supplier, licensee, or
other business relations of the Company to cease doing business with the
Company.
5.3    Confidentiality. Employee shall keep all terms of this Agreement,
including the existence of this Agreement and the amount of the Severance
Benefit, strictly confidential. Employee shall keep this Agreement in a private
location and shall use his or her best efforts to prevent this Agreement from
being seen by others, including co-workers.
5.4    Interpretation. If a court or any other administrative body with
jurisdiction over a dispute related to this Agreement should determine that the
restrictive

2

--------------------------------------------------------------------------------




covenant set forth in Section 5.1 above is unreasonably broad, the parties
hereby authorize and direct said court or administrative body to narrow the same
so as to make it reasonable, given all relevant circumstances, and to enforce
the same. The covenants in this paragraph shall survive termination of this
Agreement.
6.Definitions.
6.1.    Cause. “Cause” shall mean only (i) willful misfeasance or gross
negligence in the performance of Employee's duties, (ii) conduct demonstrably
and significantly harmful to the Bank (which would include willful violation of
any final cease and desist order applicable to the Bank), or (iii) conviction of
a felony.
6.2.    Change in Control. “Change in Control” shall mean the occurrence of one
or more of the following events:
6.2.1.    A person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock os the Company;
6.2.2.    A majority of the members of the Company's board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company's board of directors
before the date of the appointment or election; or
6.2.3.    A person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than fifty percent (50%) of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions.
This definition of “Change in Control” is intended to comply with, and shall be
interpreted in a manner consistent with, the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, as U.S. Treasury regulation
issued thereunder.
6.3.    Good Reason. “Good Reason” shall mean (i) any reduction of Employee's
salary or any reduction or elimination of any other compensation or benefit
plan, which reduction or elimination is not of general application to
substantially all employees of the Bank or such employees of any successor
entity or of any entity in control of the Bank, (ii) any changes in Employee's
authority or duties substantially inconsistent with Employee's then office
position; or (iii) any transfer to a location more than thirty miles from
Employee's then office location.
6.4    Termination of Employment. “Termination,” when used in reference to
termination of employment, shall mean “separation from service,” as defined in
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, as U.S.
Treasury regulation issued thereunder.

3

--------------------------------------------------------------------------------






7.Specified Employee - Delay in Payments. If Executive is a “specified
employee,” then amounts payable to him under this Agreement on account of a
“separation from service” that could cause him to be subject to the gross income
inclusion, interest and additional tax provisions of U.S. Internal Revenue Code
§ 409A(a)(1) shall not be paid until after the end of the sixth calendar month
beginning after such separation from service (the “Suspension Period”). Within
fourteen (14) calendar days after the end of the Suspension Period, the Company
shall make a lump sum payment to Executive in cash in an amount equal to the sum
of all payments delayed because of the preceding sentence. Thereafter, Executive
shall receive any remaining payments under this Agreement as if the immediately
preceding provisions of this Paragraph 8 were not a part of the Agreement. For
purposes of this Agreement, the terms “specified employee” and “separation from
service” shall have the meanings given to those terms in U.S. Internal Revenue
Code § 409A and the Treasury regulations issued thereunder.”
8.Miscellaneous.
8.1    Integration; Amendment. This Agreement contains the entire agreement
between the parties with respect to the subject matter, and is subject to
modification or amendment only upon amendment in writing signed by both parties.
8.2    Binding Effect. This Agreement shall bind and inure to the benefit of the
heirs, legal representatives, successors, and assign of the parties.
8.3    Severance. If any provision of this Agreement is invalid or otherwise
unenforceable, all other provisions shall remain unaffected and shall be
enforceable to the fullest extent permitted by law.
8.4    Governing Law; Venue. This Agreement is made with reference to and is
intended to be construed in accordance with the laws of the State of Washington.
Venue for any action arising out of or concerning this Agreement shall lie in
Pierce County, Washington. In the event of a dispute under this Agreement, the
disputes shall be arbitrated pursuant to the Superior Court Mandatory
Arbitration Rules (“MAR”) adopted by the Washington State Supreme Court,
irrespective of the amount in controversy. This Agreement shall be deemed as
stipulation to that effect pursuant to MAR 1.2 and 8.1. The arbitrator, in his
or her discretion, may award attorney's fees to the prevailing party or parties.
8.5    Notices. Any notice required to be given under this Agreement to either
party shall be given by personal service or by depositing a copy thereof in the
United States registered or certified mail, postage prepaid, addressed to the
following address or such other address as addressee shall designate in writing:
Company:
Columbia Bank

1301 'A' Street, Ste. 800
Tacoma, WA 98402-4200
Attn: (Corporate Secretary)
Employee:
Gary R. Schminkey

9904 69th Ave Ct E
Puyallup, WA 98373

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.
BANK:    COLUMBIA STATE BANK
By /s/ MELANIE J. DRESSEL
Melanie J. Dressel
President and Chief Executive Officer
EMPLOYEE:
By /s/ GARY R. SCHMINKEY
Gary R. Schminkey
EVP and Chief Financial Officer



5